DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0017121 A1) in view of Morita et al. (US 7,760,291 B1) and Ishimori et al. (US 2012/0169968 A1).
Regarding claim 1, Park et al. teaches a display device comprising:
a display panel (110; see paragraph [0075]) and a back light (BLU 120; see at least paragraph [0075]),
wherein the back light (120) includes a light source (142; see at least paragraph [0081]) and optical sheet group (see paragraph [0118]-[0119] where optical plate 121 including multiple optical sheets),
the light source includes a light source substrate (141; see at least figure 3) and LEDs (142; see at least figure 3) disposed on the light source substrate, the light source is divided into segments (see figure 4; where the light source is divided into segments) in a plan view, at least one of the LEDs (see 142 in at least figure 4) is disposed in a segment, the light source substrate (141), except the LEDs, is covered by a protective film (130; see at least figure 4 where 141 is covered by 130), the segment is partitioned as by wall (139; see at least figure 4) with a partition plate (139; see at least figure 4), and the partition plate (139; see at least figure 4 where 139 is disposed on 130) is disposed on the protective film (130).
Park et al. do not explicitly teach the partition plate is made of resin.
Morita et al. teach a light source apparatus comprising a support wall (44; see at least figure 1A, 1B and column 3, lines 7-16 where the support wall is made of resin).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the partition plate of resin in the device of Park et al. as taught by Morita et al. as an alternative design choice.
Park et al. modified by Morita et al. do not explicitly teach each of the LEDs is connected to electrode pads on the light source substrate through flip chip bonding and the partition plate being made of non-transparent resin to form a rectangular area in the plan view. Ishimori et al. teach a light emitting device and backlight unit comprising LED chips and flip-chip bonding so that the LED chip 21 and metal line are connected without using a wire (see paragraph [0196]) and a light guiding member (30) made of a translucent material made of silicone resin (see at least paragraph [0094]). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the display device of Park et al. modified by Morita et al. to have LEDs connected to electrode pads on the light source substrate through flip chip bonding and a partition plate made of non-transparent resin as taught by Ishimori et al. as an alternative design choice to use flip chip bonding to connect the LED chips without the use of a wire so that reflection by the wire is eliminated and thus light extraction efficiency (see paragraph [0196] of Ishimori et al.) can be improved and to achieve a desired illumination output.
Regarding claim 2, Park et al. teach the display device according to claim 1,
wherein a light guide (126; see at least figure 4) is disposed between the optical sheet group (121; see at least figure 4) and the partition plate (139; see at least figure 4), the partition plate (139) contacts the light guide (126).
Regarding claim 3, Park et al. teach the display device according to claim 1, wherein an emitting region of the LED (144; see at least figure 4) is nearer to the optical sheet group (121; see at least figure 4) than a top surface of the protective film (130) is.
Regarding claim 4, Park et al. teach the display device according to claim 1, wherein an area surrounded by the partition plate is a space.
Regarding claim 7, Park et al. teach the display device according to claim 1, wherein the LED is a blue LED (see paragraph [0027]), and the optical sheet group includes a color conversion sheet (quantum dot sheet 125; see at least paragraph [0092] and figure 4).
Regarding claim 9, Park et al. teach the display device according to claim 1, wherein the optical sheet group includes a prism sheet (123; see at least figure 4 and paragraph [0119]), a color conversion sheet (quantum sheet 125; see at least paragraph [0118] and figure 4), and a diffusion sheet (122; paragraph [0119]).
Regarding claim 14, Park et al. teach the display device according to claim 1, wherein, the display panel (18) is a liquid crystal display panel (see at least paragraph [0073] where display panel 18 uses liquid crystals).	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0017121 A1) in view of Morita et al. (US 7,760,291 B1) and Ishimori et al. (US 2012/0169968 A1) as applied to claim 1 above, and further in view of Oide et al. (US 2011/0063850 A1).
Regarding claim 5, Park et al. modified by Morita et al. and Ishimori et al. teach the display device according to claim 1, and Morita et al. teach a partition plate (44) but do not explicitly teach wherein the partition plate is made of white PET resin.
Oide et al. teach a light box comprising a plate 26 comprising white resin (see paragraph [0101]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the partition plate of Park et al. modified by Morita et al. to be made of white PET resin as taught by Oide et al. as an alternative design choice to achieve a desired illumination output from the display device.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0017121 A1) in view of Morita et al. (US 7,760,291 B1) and Ishimori et al. (US 2012/0169968 A1) as applied to claim 1 above, and further in view of Shimizu (US 2013/0148036 A1).
Regarding claim 6, Park et al. modified by Morita et al. and Ishimori et al. teach the display device according to claim 1, but are silent about wherein the protective film is made of white resin. Shimizu teaches a lighting device comprising a reflection member 26 made of white resin (see at least paragraph [0046]) that provides high light reflectivity. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the display device of Park et al. modified by Morita et al. to include a protective film made of white resin as taught by Shimizu as an alternative design choice and provide a high light reflectivity to achieve an overall desired illumination output.
Regarding claim 8, Park et al. modified by Morita et al. and Ishimori et al. teach the display device according to claim 1, and Park et al. further teach the optical sheet group (121; see at least figure 4) includes a diffusion sheet (126; see at least figure 4) but do not explicitly each wherein only one LED exists in the segment. Shimizu teaches a lighting device comprising segments wherein only one LED (28; see at least figure 3) exists in the segment (see at least figure 3). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the display device of Park to only provide one LED in each segment as taught by Shimizu as an alternative design choice to achieve a desired illumination output.
Claims 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0017121 A1) in view of Morita et al. (US 7,760,291 B1) and Ishimori et al. (US 2012/0169968 A1) as applied to claim 1 above, and further in view of Ono (US 2019/0121193 A1).
Regarding claim 10, Park et al. modified by Morita et al. and Ishimori et al. teach the display device according to claim 1, but are silent about wherein an area surrounded by the partition plate is filled with transparent resin. Ono teaches a display device (figure 8) comprising an area surround by a partition plate (BBNK; see at least figure 8) that is filled with transparent resin (see paragraph [0060] where transparent resin is disclosed and in a region surrounded by BBNK). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the display device of Park et al. modified by Morita et al. to include a transparent resin filling area surrounded by partition plate as taught by Ono as an alternative design choice.
Regarding claim 11, Park et al. modified by Morita et al., Ishimori et al. and Ono teach the display device according to claim 10, and Ono further teaches wherein a refractive index of the transparent resin is larger than a refractive index of the partition plate (see at least paragraph [0070] where the transparent resin has a high refractive index).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the display device of Park et al. modified by Morita et al. to include a transparent resin with a high refractive index as taught by Ono as an alternative design choice to achieve a desired illumination output.
Regarding claim 12, Park et al. modified by Morita et al., Ishimori et al. and Ono teach the display device according to claim 10, and Ono further teaches wherein phosphorous material as a color conversion element is dispersed in the transparent resin (see at least figure 8 and paragraph [0070] quantum dots and phosphorus material are disclosed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the display device of Park et al. modified by Morita et al. to include a transparent resin include phosphorous material as taught by Ono as an alternative design choice to achieve a desired illumination output.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0017121 A1) in view of Morita et al. (US 7,760,291 B1) and Ishimori et al. (US 2012/0169968 A1) as applied to claim 1 above, and further in view of Peng et al. (US 8,177,379 B2).
Regarding claim 13, Park et al. modified by Morita et al. and Ishimori et al. teach the display device according to claim 1, but do not explicitly teach wherein the back light can be operated with a local dimming method.
Peng et al. teach a LCD device, backlight module that utilizes dynamic local dimming method (see column 1, lines 50-55). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the display device of Park et al. to be operated with a local dimming method as taught by Peng et al. as an alternative design choice.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection necessitated by applicant’s amendment of independent claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875   

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875